DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-11		Pending
Prior Art References:
Chao			USPAP 2018/0231046 A1
Hsu			USPAP 2007/0286701 A1

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (USPAP 2018/0231046 A1).

Regarding claim 1, Chao discloses a screw with cutting slots (abstract) comprising a shank (22) with an outer periphery (fig. 3A), a head (21) connected to one end of said shank (22), and a threaded portion (fig. 3A) spirally disposed around said shank (22), wherein said shank (22) tapers to terminate at a tip (fig. 3A) opposite to said head (21) and defines an axis (A1) passing through said tip (fig. 3A), said shank (22) including a lower region (24) and a main region (fig. 2, between screw head 21 and top of slots 25) defined between said lower region (24) and said head (21), said tip (fig. 3A) being located within said lower region (24), said threaded portion (fig. 3A) including a plurality of thread convolutions (23) spirally disposed in a right-hand direction (fig. 3A) and spaced from each other to define a pitch between every two adjacent thread convolutions (23) of said plurality of thread convolutions (23); 
wherein said outer periphery (fig. 3A) defines a first peripheral envelope surface (fig. 3A) and a second peripheral envelope surface (fig. 3A) opposite to said first peripheral envelope surface (fig. 3A), a cutting slot unit (fig. 3A) being formed on said shank (22) and arranged on said first peripheral envelope surface (fig. 3A), said cutting slot unit (fig. 3A) including a first cutting slot (25) and a second cutting slot (25) spaced from said first cutting slot (25), said first cutting slot (25) having a first top (fig. 3A) pointing said head (21), a first bottom (fig. 3A) pointing said tip (fig. 3A), at least one first wall (fig. 3A) extending between said first top (fig. 3A) and said first bottom (fig. 3A), and two first edges formed at a place where said at least one first wall (fig. 3A) meets said outer periphery (fig. 3A) and said plurality of thread convolutions (23), said first edge extending towards said head (21) in an extension direction (fig. 3A), said extension 

Regarding claim 3, Chao discloses the screw according to claim 1, wherein said cutting slot unit (fig. 3A) is situated within said lower region (24), said first bottom (fig. 3A) being connected to said tip (fig. 3A).

Regarding claim 8, Chao discloses the screw according to claim 1, wherein two cutting slot units (fig. 3A) are situated within said lower region (24), said two cutting slot units (fig. 3A) being arranged on said first peripheral envelope surface (fig. 3A) and said second peripheral envelope surface (fig. 3A) respectively.

Regarding claim 10, Chao discloses the screw according to claim 1, wherein at least two cutting slot units (fig. 3A) are formed and are respectively situated within said lower region (24) and said main region (fig. 2, between screw head 21 and top of slots 25), any of said at least two cutting slot units (fig. 3A) which is situated within said lower region (24) being at least arranged on said first peripheral envelope surface (fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (USPAP 2018/0231046 A1).

Regarding claim 2, Chao discloses the screw according to claim 1, wherein said cutting slot unit (fig. 3A) is situated within said lower region (24), a first space being defined between said first bottom (fig. 3A) and said tip (fig. 3A), said threaded portion (fig. 3A) being spirally disposed from said tip (fig. 3A) toward said head (21), at least one complete thread convolution of said plurality of thread convolutions (23) spiraling between said first bottom (fig. 3A) and said tip (fig. 3A), said first bottom (fig. 3A) and said first top (fig. 3A) being respectively situated on a right side and a left side of said axis (A1) so that said extension direction (fig. 3A) goes across said axis (A1) from right to left (fig. 3A).
	Examiner notes that Chao does not explicitly disclose at least one complete thread convolution of said plurality of thread convolutions spiraling between said first bottom and said tip. However, it would have been an obvious matter of design choice to put at least one complete thread convolution of said plurality of thread convolutions 

Regarding claim 5, Chao discloses the screw according to claim 1, wherein said threaded portion (fig. 3A) spirally disposed around said shank (22) extends axially by an overall length (fig. 2), said at least one first wall (fig. 3A) extending by a first axial length (fig. 3A), said first axial length being 1/3 times said overall length (fig. 2), said at least one second wall (fig. 3A) extending by a second axial length (fig. 3A), said second axial length being 1/3 times said overall length (fig. 2).
	Examiner notes that Chao does not explicitly disclose said first axial length being 1/3 times said overall length. However, it would have been an obvious matter of design choice to make said first axial length being 1/3 times said overall length, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Chao.

Regarding claim 6, Chao discloses the screw according to claim 1, except for wherein a third space defined between said first bottom (fig. 3A) and said second bottom (fig. 3A) is set from 0.5 to 2 times said pitch.
	However, it would have been an obvious matter of design choice wherein a third space defined between said first bottom and said second bottom is set from 0.5 to 2 times said pitch, as Applicant has not disclosed that it solves any stated problem of the 

Regarding claim 9, Chao discloses the screw according to claim 1, except for wherein said cutting slot unit (fig. 3A) includes at least one auxiliary cutting slot (25) spaced from said second cutting slot (25), said at least one auxiliary cutting slot (25) having an auxiliary top (fig. 3A) pointing said head (21), an auxiliary bottom (fig. 3A) pointing said tip (fig. 3A), at least one auxiliary wall (fig. 3A) extending between said auxiliary top (fig. 3A) and said auxiliary bottom (fig. 3A), and two auxiliary edges formed at a place where said at least one auxiliary wall (fig. 3A) meets said outer periphery (fig. 3A) and said plurality of thread convolutions (23), one of said two auxiliary edges being parallel to one of said two second edges, a fourth space defined between said second bottom (fig. 3A) and said auxiliary bottom (fig. 3A) being set from 0.5 to 2 times said pitch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of cutting slots, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also, MPEP § 2144.05 which states: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies ** in the joint, and a plurality of "ribs" ** >projecting outwardly from each side of the web into one of the adjacent concrete slabs. <The prior art disclosed a flexible water stop for preventing passage of water between masses of 

Regarding claim 11, Chao discloses the screw according to claim 1, except for wherein a second space defined between said first cutting slot (25) and said second cutting slot (25) is set from 1/6 to 4/6 times said pitch. 
	However, it would have been an obvious matter of design choice wherein a second space defined between said first cutting slot and said second cutting slot is set from 1/6 to 4/6 times said pitch, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Chao.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (USPAP 2018/0231046 A1) in view of Hsu (USPAP 2007/0286701 A1).

Regarding claim 7, Chao discloses the screw according to claim 1, except for wherein at least two thread convolutions (23) of said plurality of thread convolutions (23) are formed with a plurality of notches, a plurality of first thread portions on which first crests are provided being formed between said plurality of notches, a plurality of second thread portions on which second crests are provided being formed between said plurality of notches and alternating with said plurality of first thread portions, a first 
	Examiner notes that Chao does not explicitly disclose wherein at least two thread convolutions of said plurality of thread convolutions are formed with a plurality of notches. However, Hsu teaches wherein at least two thread convolutions (21; fig. 1) of said plurality of thread convolutions (fig. 1) are formed with a plurality of notches (210). Therefore, it would have been obvious to one of ordinary skill in the art to modify Chao wherein at least two thread convolutions of said plurality of thread convolutions are formed with a plurality of notches as taught by Hsu to provide a means “to be quickly screwed in an object and the debris can be removed efficiently” (¶ [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd